 



Exhibit 10.1
EXECUTIVE RELEASE AND TRANSITION AGREEMENT
     This Executive Transition and Release Agreement (this “Agreement”) is
entered into between Moshe Gavrielov (“Executive”) and Cadence Design Systems,
Inc. (“Cadence” or the “Company”).
     1. TRANSITION COMMENCEMENT DATE. As of November 30, 2007, (the “Transition
Commencement Date”), Executive will no longer hold the position of Executive
Vice President and General Manager, Verification Division, and will be relieved
of all of Executive’s authority and responsibilities in that position. Executive
will be paid all accrued salary for his services as Executive Vice President and
General Manager, Verification Division, to the Transition Commencement Date by
not later than the following regular payroll date. Following the Transition
Commencement Date, Executive will no longer participate in Cadence’s medical,
dental, and vision insurance plans (unless Executive elects to continue coverage
pursuant to COBRA), and will not be eligible for a bonus for any services
rendered after that date.
     2. TRANSITION PERIOD. The period from the Transition Commencement Date to
the date when Executive’s employment with Cadence terminates (the “Termination
Date”) is called the “Transition Period” in this Agreement. Executive’s
Termination Date will be the earliest to occur of:
          a. the date on which Executive resigns from all employment with
Cadence;
          b. the date on which Cadence terminates Executive’s employment due to
a breach by Executive of Executive’s duties or obligations under this Agreement;
and
          c. one year from the Transition Commencement Date.
     3. DUTIES AND OBLIGATIONS DURING THE TRANSITION PERIOD AND AFTERWARDS.
          a. During the Transition Period, Executive will assume the position of
Consultant. In this position, Executive will render those services reasonably
requested by Cadence’s Chief Executive Officer (“CEO”), the Executive Vice
President, Development, or the Board of Directors on an as-needed basis.
Executive’s time rendering those services is not expected to exceed thirty (30)
hours per month. Executive and Cadence agree that neither party anticipates that
Executive will resume full-time employment with Cadence in the future.
          b. As a Cadence executive, as well as other positions Executive may
have held with Cadence, Executive has obtained extensive and valuable knowledge
and information concerning Cadence’s business (including confidential
information relating to Cadence and its operations, intellectual property
assets, contracts, customers, personnel, plans, marketing plans, research and
development plans and prospects). Executive acknowledges and agrees that it
would be virtually impossible for Executive to work as an employee, consultant
or advisor in the electronic design automation (“EDA”) industry (as defined
below) without inevitably disclosing confidential and proprietary information
belonging to Cadence. Accordingly, during the Transition Period, Executive will
not, directly or indirectly, provide services, whether as an

 



--------------------------------------------------------------------------------



 



employee, consultant, independent contractor, agent, sole proprietor, partner,
joint venture, corporate officer or director, on behalf of any corporation,
limited liability company, partnership, or other entity or person that (i) is
engaged in the EDA industry, (ii) directly competes against Cadence or any of
its existing or future affiliates in the EDA industry anywhere in the world, or
(iii) produces, markets, distributes or sells any products, directly or
indirectly through intermediaries, that are competitive with EDA industry
products produced, marketed, sold or distributed by Cadence. As used in this
paragraph, the term “EDA industry” means the research, design or development of
electronic design automation software, electronic design verification, emulation
hardware and related products, such products containing hardware, software and
both hardware and/or software products, designs or solutions for, and all
intellectual property embodied in the foregoing, or in commercial electronic
design and/or maintenance services, such services including all intellectual
property embodied in the foregoing. If Executive receives an offer of employment
or consulting from any person or entity during the Transition Period, then
Executive must first obtain written approval from Cadence’s CEO or his successor
before accepting said offer, unless the potential employer that makes an offer
to the Executive is a company that appears on Appendix A. Such written approval
(i) shall be granted or withheld within ten (10) business days after the CEO
received written notice of such offer from Executive and (ii) may be withheld
only if Executive’s acceptance of such offer would not comply with this
paragraph 3. During the Transition Period, Executive will be prohibited, to the
full extent allowed by applicable law, and except with the written advance
approval of Cadence’s CEO (or his successor(s)), from voluntarily or
involuntarily, for any reason whatsoever, directly or indirectly, individually
or on behalf of persons or entities not now parties to this Agreement:
(i) encouraging, inducing, attempting to induce, soliciting or attempting to
solicit for employment, contractor or consulting opportunities anyone who is
employed at that time, or was employed during the previous one year, by Cadence
or any Cadence affiliate; (ii) interfering or attempting to interfere with the
relationship or prospective relationship of Cadence or any Cadence affiliate
with any former, present or future client, customer, joint venture partner, or
financial backer of Cadence or any Cadence affiliate engaged in the EDA
industry; or (iii) soliciting, diverting or accepting business, in any line or
area of business engaged in by Cadence or any Cadence affiliate in the EDA
industry, from any former or present client, customer or joint venture partner
of Cadence or any Cadence affiliate (other than on behalf of Cadence), except
that Executive may solicit or accept business, in a line of business engaged in
by Cadence or a Cadence affiliate in the EDA industry, from a former or present
client, if and only if Executive had previously provided consulting services in
such line of business, to such client, prior to ever being employed by Cadence,
but in no event may Executive violate paragraph 3(b) hereof. The restrictions
contained in subparagraph (i) of the immediately preceding sentence shall also
be in effect for a period of one year following the Termination Date. This
paragraph 3(b) does not alter any of the obligations the Executive may have
under the Employee Proprietary Information Agreement, executed in January 2005.
          c. Nothing in paragraph 3(b) shall preclude Executive from providing
services as an employee or consultant to an entity engaged in the EDA industry
that has multiple subsidiaries, divisions or other business units, if Executive
provides his services exclusively to a subsidiary, division or other business
unit that is not engaged in the EDA industry, and as long as Executive receives
written approval from Cadence’s CEO to accept such position.

2



--------------------------------------------------------------------------------



 



          d. Executive will fully cooperate with Cadence in all matters relating
to his employment, including the winding up of work performed in Executive’s
prior position and the orderly transition of such work to other Cadence
employees, and any legal matters that may require his involvement, at the
request of the Company’s General Counsel.
          e. Executive will not make any statement, written or oral, that
disparages Cadence or any of its affiliates, or any of Cadence’s or its
affiliates’ products, services, policies, business practices, employees,
executives, officers, or directors. Similarly, Cadence agrees to instruct its
executive officers and members of the Company’s Board of Directors not to make
any statement, written or oral, that disparages Executive. The restrictions
described in this paragraph shall not apply to any truthful statements made in
response to a subpoena or other compulsory legal process.
          f. Notwithstanding paragraph 9 hereof, the parties agree that damages
would be an inadequate remedy for Cadence in the event of a breach or threatened
breach by Executive of paragraph 3(b), or for Cadence or Executive in the event
of a breach or threatened breach of paragraph 3(e). In the event of any such
breach or threatened breach, the non-breaching party may, either with or without
pursuing any potential damage remedies, obtain from a court of competent
jurisdiction, and enforce, an injunction prohibiting the other party from
violating this Agreement and requiring the other party to comply with the terms
of this Agreement.
     4. TRANSITION COMPENSATION AND BENEFITS. In consideration and compensation
for Executive’s services during the Transition Period, Cadence will provide the
following to Executive:
          a. a monthly salary of $4,000 less applicable tax withholdings and
deductions, payable in accordance with Cadence’s regular payroll schedule,
commencing on the first pay date that is more than six months following the
Transition Commencement Date;
          b. immediate vesting as of the Transition Commencement Date of that
portion of the stock options and restricted stock granted to Executive prior to
the Termination Date, or assumed by the Company by virtue of its acquisition of
Verisity, that would ordinarily have vested during the Transition Period,
provided that Executive has executed all necessary stock option and restricted
stock agreements, and with the understanding that (i) upon the Transition
Commencement Date all unvested options and unvested restricted stock that do not
vest in accordance with this paragraph 4(b) shall immediately expire and be
forfeited and (ii) upon Executive’s Termination Date, all vested options may be
exercised in accordance with the applicable stock option agreement; and
          c. if Executive elects to continue coverage under Cadence’s medical,
dental, and vision insurance plans pursuant to COBRA following the Transition
Commencement Date, Cadence will pay Executive’s COBRA premiums during the
Transition Period.
Except as so provided, Executive will receive no other compensation or benefits
from Cadence in consideration of Executive’s services during the Transition
Period.
     5. FIRST TERMINATION PAYMENT AND BENEFITS. Provided that Executive does not
voluntarily resign from employment with Cadence and Cadence does not

3



--------------------------------------------------------------------------------



 



terminate Executive’s employment with Cadence due to a breach by Executive of
Executive’s duties under this Agreement, and in consideration for Executive’s
acceptance of this Agreement and Executive’s further execution and delivery of a
Release of Claims in the form of Attachment 1 hereto, Cadence will provide to
Executive within ten business days of the date that is six months following the
Transition Commencement Date and after Executive has returned to the Company all
hard and soft copies of records, documents, materials and files relating to
confidential, proprietary or sensitive company information in his possession or
control by the Transition Commencement Date, as well as all other Company-owned
property, the following termination payment, to which Executive would not
otherwise be entitled:

  •   a lump-sum payment of one year’s base salary, or $400,000.00, less
applicable tax deductions and withholdings;     •   a bonus, prorated for the
time worked during the Second Half of 2007 as an executive of the Company,
reflecting an Individual Performance Modifier of “1,” and the Cadence Group
Modifier that Executive would have received had he continued to work as an
executive for the Company on the date the bonus would normally have been paid in
February 2008, if and only if a bonus is paid to executives.

     6. SECOND TERMINATION PAYMENT AND BENEFITS. Provided that Executive does
not resign from employment with Cadence and Cadence does not terminate
Executive’s employment with Cadence due to a breach by Executive of Executive’s
duties under this Agreement, upon the Termination Date, and in consideration for
Executive’s acceptance of this Agreement and Executive’s further execution of a
Release of Claims in the form of Attachment 2 to this Agreement, Cadence will
provide to Executive within ten business days after the expiration of the
revocation period of the Release of Claims (as defined in that document) the
following termination payment, to which Executive would not otherwise be
entitled:

  •   a lump-sum payment of one year’s target bonus, or $400,000.00, less
applicable tax deductions and withholdings provided.

     7. GENERAL RELEASE OF CLAIMS.
          a. Executive hereby irrevocably, fully and finally releases Cadence,
its parent, subsidiaries, affiliates, directors, officers, agents and employees
(“Releasees”) from all causes of action, claims, suits, demands or other
obligations or liabilities, whether known or unknown, suspected or unsuspected,
that Executive ever had or now has as of the time that Executive signs this
Agreement which relate to his hiring, his employment with the Company, the
termination of his employment with the Company and claims asserted in
shareholder derivative actions or shareholder class actions against the Company
and its officers and Board of Directors, to the extent those derivative or class
actions relate to the period during which Executive was employed by the Company.
The claims released include, but are not limited to, any claims arising from or
related to Executive’s employment with Cadence, such as claims arising under (as
amended) Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Age Discrimination in Employment Act of 1974, the Americans with
Disabilities Act,

4



--------------------------------------------------------------------------------



 



the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. In no event, however, shall any claims, causes of action,
suits, demands or other obligations or liabilities be released pursuant to the
foregoing if and to the extent they relate to:
               i. any amounts or benefits to which Executive is or becomes
entitled to pursuant to the provisions of this Agreement;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to Executive’s COBRA rights; and
               iv. any rights that Executive has or may have to be indemnified
by Cadence for the period of his full-time employment pursuant to any contract,
including the Executive’s Indemnity Agreement, dated May 11, 2005, Cadence’s
bylaws and Cadence’s Directors and Officers insurance policy, statute, or common
law principle.
          b. Executive represents and warrants that he has not filed any claim,
charge or complaint against any of the Releasees.
          c. Executive acknowledges that the payments provided in this Agreement
constitute adequate consideration for the release set forth in this paragraph 7.
          d. Executive intends that this release of claims cover all claims,
whether or not known to Executive. Executive further recognizes the risk that,
subsequent to the execution of this Agreement, Executive may incur loss, damage
or injury which Executive attributes to the claims encompassed by this release.
Executive expressly assumes this risk by signing this Agreement and voluntarily
and specifically waives any rights conferred by California Civil Code section
1542 which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.
          e. Executive represents and warrants that there has been no assignment
or other transfer of any interest in any claim by Executive that is covered by
this release.
     8. REVIEW OF AGREEMENT; REVOCATION OF ACCEPTANCE. Executive has been given
at least 21 days in which to review and consider this Agreement, although
Executive is free to accept this Agreement anytime within that 21-day period.
Executive is advised to consult with an attorney about the Agreement. If
Executive accepts this Agreement, Executive will have an additional 7 days from
the date that Executive signs this Agreement to revoke that acceptance, which
Executive may effect by means of a written notice

5



--------------------------------------------------------------------------------



 



sent to the Corporate Vice President, Global Human Resources. If this 7-day
period expires without a timely revocation, this Agreement will become final and
effective on the eighth day following the date of Executive’s signature, which
eighth day will be the “Effective Date” of this Agreement.
     9. ARBITRATION. Subject to paragraph 3(f) hereof, all claims, disputes,
questions, or controversies arising out of or relating to this Agreement,
including without limitation the construction or application of any of the
terms, provisions, or conditions of this Agreement, will be resolved exclusively
in final and binding arbitration in accordance with the Arbitration Rules and
Procedures, or successor rules then in effect, of Judicial Arbitration &
Mediation Services, Inc. (“JAMS”). The arbitration will be held in the San Jose,
California, metropolitan area, and will be conducted and administered by JAMS
or, in the event JAMS does not then conduct arbitration proceedings, a similarly
reputable arbitration administrator. Executive and Cadence will select a
mutually acceptable, neutral arbitrator from among the JAMS panel of
arbitrators. Except as provided by this Agreement, the Federal Arbitration Act
will govern the administration of the arbitration proceedings. The arbitrator
will apply the substantive law (and the law of remedies, if applicable) of the
State of California, or federal law, as applicable, and the arbitrator is
without jurisdiction to apply any different substantive law. Executive and
Cadence will each be allowed to engage in adequate discovery, the scope of which
will be determined by the arbitrator consistent with the nature of the claim[s]
in dispute. The arbitrator will have the authority to entertain a motion to
dismiss and/or a motion for summary judgment by any party and will apply the
standards governing such motions under the Federal Rules of Civil Procedure. The
arbitrator will render a written award and supporting opinion that will set
forth the arbitrator’s findings of fact and conclusions of law. Judgment upon
the award may be entered in any court of competent jurisdiction. Cadence will
pay the arbitrator’s fees, as well as all administrative fees, associated with
the arbitration. Each party will be responsible for paying its own attorneys’
fees and costs (including expert witness fees and costs, if any). However, in
the event a party prevails at arbitration on a statutory claim that entitles the
prevailing party to reasonable attorneys’ fees as part of the costs, then the
arbitrator may award those fees to the prevailing party in accordance with that
statute.
     10. NO ADMISSION OF LIABILITY. Nothing in this Agreement will constitute or
be construed in any way as an admission of any liability or wrongdoing
whatsoever by Cadence or Executive.
     11. INTEGRATED AGREEMENT. This Agreement is intended by the parties to be a
complete and final expression of their rights and duties respecting the subject
matter of this Agreement. With the exception of the Noncompetition Agreement,
dated January 12, 2005, which shall remain in effect until the end of its term,
this Agreement supersedes any written or oral employment agreements between
Executive and the Company, including, without limitation, that certain letter
agreement dated January 12, 2005 between Executive and the Company (the
“Employment Agreement”). Except as expressly provided herein, nothing in this
Agreement is intended to negate Executive’s agreement to abide by Cadence’s
policies while serving as a Cadence employee, including but not limited to
Cadence’s Employee Handbook, Sexual Harassment Policy and Code of Business
Conduct, or Executive’s continuing obligations under Executive’s Employee
Proprietary Information and Inventions Agreement, or any other agreement
governing the disclosure and/or use of proprietary information, which Executive

6



--------------------------------------------------------------------------------



 



signed while working with Cadence or its predecessors; nor to waive any of
Executive’s obligations under state and federal trade secret laws.
     12. FULL SATISFACTION OF COMPENSATION OBLIGATIONS; ADEQUATE CONSIDERATION.
Executive agrees that the payments and benefits provided herein are in full
satisfaction of all obligations of Cadence to Executive arising out of or in
connection with Executive’s employment through the Termination Date, including,
without limitation, (i) all compensation, salary, bonuses, reimbursement of
expenses, and benefits and (ii) any severance payments or benefits set forth in
Section 6 of the Employment Agreement. For the avoidance of doubt, Executive
acknowledges and agrees that the payments and benefits provided for under
paragraphs 4, 5 and 6 of this Agreement are intended to be in lieu of, and not
in addition to, any payments and/or benefits Executive may have been entitled to
pursuant to Section 6 of the Employment Agreement. Executive also agrees that
Executive is not owed any other compensation under the Employment Agreement.
     13. TAXES AND OTHER WITHHOLDINGS. Notwithstanding any other provision of
this Agreement, the Company may withhold from amounts payable hereunder all
federal, state, local and foreign taxes and other amounts that are required to
be withheld by applicable laws or regulations, and the withholding of any amount
shall be treated as payment thereof for purposes of determining whether
Executive has been paid amounts to which he is entitled.
     14. WAIVER. Neither party shall, by mere lapse of time, without giving
notice or taking other action hereunder, be deemed to have waived any breach by
the other party of any of the provisions of this Agreement. Further, the waiver
by either party of a particular breach of this Agreement by the other shall
neither be construed as, nor constitute, a continuing waiver of such breach or
of other breaches of the same or any other provision of this Agreement.
     15. MODIFICATION. This Agreement may not be modified unless such
modification is embodied in writing, signed by the party against whom the
modification is to be enforced. Notwithstanding anything herein to the contrary,
the Company may, in its sole discretion, amend this Agreement (which amendment
shall be effective upon its adoption or at such other time designated by the
Company) at any time prior to a Change in Control as may be necessary to avoid
the imposition of the additional tax under Section 409A(a)(1)(B) of the Internal
Revenue Code of 1986, as amended; provided, however, that any such amendment
shall be implemented in such a manner as to preserve, to the greatest extent
possible, the terms and conditions of this Agreement as in existence immediately
prior to any such amendment.
     16. ASSIGNMENT AND SUCCESSORS. Cadence shall have the right to assign its
rights and obligations under this Agreement to an entity that, directly or
indirectly, acquires all or substantially all of the assets of Cadence. The
rights and obligations of Cadence under this Agreement shall inure to the
benefit and shall be binding upon the successors and assigns of Cadence.
Executive shall not have any right to assign his obligations under this
Agreement and shall only be entitled to assign his rights under this Agreement
upon his death, solely to the extent permitted by this Agreement, or as
otherwise agreed to by Cadence.

7



--------------------------------------------------------------------------------



 



     17. SEVERABILITY. In the event that any part of this Agreement is found to
be void or unenforceable, all other provisions of the Agreement will remain in
full force and effect.
     18. GOVERNING LAW. This Agreement will be governed and enforced in
accordance with the laws of the State of California, without regard to its
conflict of laws principles.

8



--------------------------------------------------------------------------------



 



EXECUTION OF AGREEMENT
     The parties execute this Agreement to evidence their acceptance of it.

     
Dated: September 18, 2007
  Dated: September 18, 2007
 
   
MOSHE GAVRIELOV
  CADENCE DESIGN SYSTEMS, INC.
 
   
 
   
/s/ Moshe Gavrielov
  /s/ R.L. Smith McKeithen
 
   
 
   
 
  R.L. Smith McKeithen
 
  Senior Vice President & General Counsel
 
   
 
   
 
  /s/ William Porter
 
   
 
  William Porter
 
  Executive Vice President & Chief Financial Officer

9



--------------------------------------------------------------------------------



 



ATTACHMENT 1
RELEASE OF CLAIMS
(To be executed on or after May 31, 2008)
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring, my employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. This Release is not intended to, and does not, encompass
any right to compensation or benefits that I have under my Executive Transition
and Release Agreement with Cadence. In no event, however, shall any claims,
causes of action, suits, demands or other obligations or liabilities be released
pursuant to the foregoing if and to the extent they relate to:
     i. any amounts or benefits to which I am or become entitled to pursuant to
the provisions of this Agreement;
     ii. claims for workers’ compensation benefits under any of the Company’s
workers’ compensation insurance policies or funds;
     iii. claims related to my COBRA rights; and iv. any rights that Executive
has or may have to be indemnified by Cadence for the period of his full-time
employment pursuant to any contract, including the Executive’s Indemnity
Agreement, dated May 11, 2005, Cadence’s bylaws and Cadence’s Directors and
Officers insurance policy, statute, or common law principle.
     2. I intend that this Release cover all claims, whether or not known to me.
I further recognize the risk that, subsequent to the execution of this
Agreement, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I expressly assume this risk by signing this
Release and voluntarily and specifically waive any rights conferred by
California Civil Code section 1542 which provides as follows:

10



--------------------------------------------------------------------------------



 



A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the executive overseeing Global Human Resources. This
Release will not be final and effective until the expiration of this revocation
period.

         
Dated:
     .  
 
       
 
      Print Name
 
       
 
       
 
       
 
      Sign Name

11



--------------------------------------------------------------------------------



 



ATTACHMENT 2
RELEASE OF CLAIMS
(To be executed on or about November 30, 2008)
          1. For valuable consideration, I irrevocably, fully and finally
release Cadence, its parent, subsidiaries, affiliates, directors, officers,
agents and employees (“Releasees”) from all causes of action, claims, suits,
demands or other obligations or liabilities, whether known or unknown, suspected
or unsuspected, that I ever had or now have as of the time that I sign this
Agreement which relate to my hiring, my employment with the Company, the
termination of my employment with the Company and claims asserted in shareholder
derivative actions or shareholder class actions against the Company and its
officers and Board of Directors, to the extent those derivative or class actions
relate to the period during my employment with the Company. The claims released
include, but are not limited to, any claims arising from or related to
Executive’s employment with Cadence, such as claims arising under (as amended)
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act of 1974, the Americans with Disabilities Act,
the Equal Pay Act, the Fair Labor Standards Act, the California Fair Employment
and Housing Act, the California Labor Code, the Employee Retirement Income and
Security Act of 1974 (except for any vested right Executive has to benefits
under an ERISA plan), the state and federal Worker Adjustment and Retraining
Notification Act, and the California Business and Professions Code; any other
local, state, federal, or foreign law governing employment; and the common law
of contract and tort. This Release is not intended to, and does not, encompass
any right to compensation or benefits that I have under my Executive Transition
and Release Agreement with Cadence. In no event, however, shall any claims,
causes of action, suits, demands or other obligations or liabilities be released
pursuant to the foregoing if and to the extent they relate to:
               i. any amounts or benefits to which I am or become entitled to
pursuant to the provisions of this Agreement;
               ii. claims for workers’ compensation benefits under any of the
Company’s workers’ compensation insurance policies or funds;
               iii. claims related to my COBRA rights; and
               iv. any rights that Executive has or may have to be indemnified
by Cadence for the period of his full-time employment pursuant to any contract,
including the Executive’s Indemnity Agreement, dated May 11, 2005, Cadence’s
bylaws and Cadence’s Directors and Officers insurance policy, statute, or common
law principle.
     2. I intend that this Release cover all claims, whether or not known to me.
I further recognize the risk that, subsequent to the execution of this
Agreement, I may incur loss, damage or injury which I attribute to the claims
encompassed by this Release. I

12



--------------------------------------------------------------------------------



 



expressly assume this risk by signing this Release and voluntarily and
specifically waive any rights conferred by California Civil Code section 1542
which provides as follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor which if known by him or her must have
materially affected his or her settlement with the debtor.
     3. I represent and warrant that there has been no assignment or other
transfer of any interest in any claim by me that is covered by this Release.
     4. I acknowledge that Cadence has given me 21 days in which to consider
this Release and advised me to consult an attorney about it. I further
acknowledge that once I execute this Release, I will have an additional 7 days
in which to revoke my acceptance of this Release by means of a written notice of
revocation given to the executive overseeing Global Human Resources. This
Release will not be final and effective until the expiration of this revocation
period.

         
Dated:
     .  
 
       
 
      Print Name
 
       
 
       
 
       
 
      Sign Name

13



--------------------------------------------------------------------------------



 



APPENDIX A
Intel Corporation
Texas Instruments Incorporated
Freescale Seminconductor, Inc
Advanced Micro Devices, Inc.
Micron Technology, Inc.
QUALCOMM Incorporated
International Business Machines Corp.
Broadcom Corporation
NVIDIA Corporation
SanDisk Corporation
LSI Corporation
National Semiconductor Corporation
Marvell Semiconductor, Inc.
Maxim Integrated Products, Inc.
Xilinx, Inc.
Altera Corporation
Integrated Device Technology, Inc.
Atheros Communications, Inc.
Conexant Systems, Inc.
Avago Technologies Limited
QLogic Corporation
Silicon Laboratories Incorporated
PMC-Sierra, Inc.
Silicon Storage Technology, Inc.
Zoran Corporation
Standard Microsystems Corp.

14